Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com December 1, 2010 To the Board of Directors of New America Energy Corp. formerly known as Atheron, Inc. Calgary, Alberta, Canada To Whom It May Concern: Consent of Independent Registered Public Accounting Firm Silberstein Ungar, PLLC, hereby consents to the use in the Form 10-K, Annual Report Under Section 13 or 15(d) of the Securities Act of 1934, filed by Atheron, Inc. (now known New America Energy Corp.) as of our report dated November 26, 2010, relating to the financial statements of Atheron, Inc., a Nevada Corporation, for the periods ending August 31, 2010 and 2009. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
